Exhibit 10.1

THIRD AMENDMENT

TO THE

FEDERAL HOME LOAN MORTGAGE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated January 1, 2008)

THIRD AMENDMENT TO THE FEDERAL HOME LOAN MORTGAGE CORPORATION SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN (the “SERP” or “Plan”) by the FEDERAL HOME LOAN
MORTGAGE CORPORATION (the “Corporation”), a corporation organized and existing
under the laws of the United States of America.

W I T N E S S E T H:

WHEREAS, the SERP was restated effective January 1, 2008, and subsequently
amended in documents executed December 23, 2009 and June 27, 2011;

WHEREAS, the Corporation desires to amend the SERP to reflect certain changes to
the Corporation’s compensation structure, and, pursuant to the authority granted
to the Committee to amend the SERP under both SERP Section 8.1 and Resolution
FHLMC 2011-06, the Committee has determined that it is appropriate to amend the
SERP;

WHEREAS, the Federal Housing Finance Agency has approved this Third Amendment to
the SERP; and

WHEREAS, the appropriate officer of the Corporation has been duly authorized to
execute this amendment.

NOW, THEREFORE, the Plan is amended, as follows, effective January 1, 2012:

 

  1. To revise subsection (b) of Section 4.1(Basis of Benefit) to read as
follows :

“(b) No Thrift/401(k) SERP Benefit shall be accrued for a Participant with
respect to (i) the Basic Contribution (or, as of January 1, 2012, Employer
Discretionary Contribution) unless the Participant is employed on the last day
of the calendar year in question; (ii) the Matching Contribution, unless the
Participant has made the maximum contribution described in Section 3.1 above;
(iii) amounts deferred under the Federal Home Loan Mortgage Corporation
Mandatory Executive Deferred Base Salary Plan, unless such amounts satisfy the
requirements of Section 2.8(b); (iv) pay in excess of 200% of a Participant’s
“semi-monthly base salary” for calendar years prior to 2012 (as defined in the
Executive Management Compensation Program), for any year in which a Participant
is covered by the Executive Management Compensation Program; and (v) pay in
excess of 200% of a Participant’s “base salary” in calendar years 2012 and later
(as defined in the 2012 Executive Management Compensation Program), for any year
in which the Participant is covered by the 2012 Executive Management
Compensation Program.”



--------------------------------------------------------------------------------

  2. To revise subsection (b) of Section 5.1(Basis of Benefit) to read as
follows:

“(b) No Pension SERP Benefit shall be accrued for a Participant with respect to
(i) amounts deferred under the Federal Home Loan Mortgage Corporation Mandatory
Executive Deferred Base Salary Plan, unless such amounts satisfy the
requirements of Section 2.8(b); (ii) pay in excess of 200% of a Participant’s
“semi-monthly base salary” for calendar years prior to 2012 (as defined in the
Executive Management Compensation Program), for any year in which a Participant
is covered by the Executive Management Compensation Program; (iii) pay in excess
of 200% of a Participant’s “base salary” in calendar years 2012 and later (as
defined in the 2012 Executive Management Compensation Program), for any year in
which the Participant is covered by the 2012 Executive Management Compensation
Program; and (iv) time periods after a Participant has elected an Immediate
Disability Benefit pursuant to section 6.4(d) of the Pension Plan (as may be
renumbered or redesignated from time to time).”

IN WITNESS WHEREOF, the Corporation has caused this THIRD AMENDMENT TO THE
FEDERAL HOME LOAN MORTGAGE CORPORATION SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN to
be executed by its duly authorized representative this 27 day of August, 2012.

 

FEDERAL HOME LOAN

MORTGAGE CORPORATION

By:   /s/ Scott Coolidge   Scott Coolidge   Vice President – Compensation &
Benefits

ATTEST:

 

By:   /s/ Alicia S. Myara   Alicia S. Myara   Assistant Secretary

 

  2  